Order, Family Court, New York County, entered on or about February 25, 1976, unanimously affirmed, without costs and without disbursements. Petitioner-appellant had applied for downward modification of alimony payable under a foreign divorce decree; the application was denied and respondent-respondent awarded counsel fee of $1,500 and disbursements. The alimony issue having been settled, only the counsel fee is before us for review. Prior to trial, petitioner failed to appear for deposition, thus necessitating four court appearances before trial. The trial itself took an entire afternoon and the morning following. The petition was dismissed on the merits. The time spent in all of this and the result attained justified the fee awarded. When measured against the $2,500 petitioner believes himself entitled to for his unsuccessful suit, this is obviously so. Concur — Kupferman, J. P., Birns, Markewich and Lynch, JJ.